Citation Nr: 1421805	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-00 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae prior to February 23, 2012.

2.  Entitlement to a rating in excess of 30 percent for a right foot condition, including tendonitis of the extensor tendons and pes planus with bunions.

3.  Entitlement to service connection for carpal tunnel syndrome with cubital tunnel syndrome of the left upper extremity (claimed as neuropathy).

4.  Entitlement to service connection for carpal tunnel syndrome with cubital tunnel syndrome of the right upper extremity (claimed as neuropathy).

5.  Entitlement to service connection for cervical spondylosis with Klippel-Feil syndrome C2-C3 (also claimed as neck condition).

6.  Entitlement to service connection for radiculopathy, left upper extremity (claimed as neuropathy).

7.  Entitlement to service connection for osteoarthritis of both knees.

8.  Entitlement to service connection for degenerative joint disease of the left hip.

9.  Entitlement to service connection for hallux valgus with pes planus of the left foot.

10.  Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae from February 23, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran has verified active duty from January 1977 to July 1977.  He also had additional reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Board remanded the claim in February 2012 for further development.

A December 2012 rating decision granted a 30 percent rating for pseudofolliculitis barbae, effective February 23, 2012.  The Veteran continues to appeal for higher ratings for these disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).

A claim of entitlement to a total disability rating based on individual unemployability due to service-connected and non-service connected disabilities (TDIU) has been raised by the record but not adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to an increased rating for pseudofolliculitis barbae from February 23, 2012; and entitlement to service connection for carpal tunnel syndrome with cubital tunnel syndrome of the right upper extremity, cervical spondylosis with Klippel-Feil syndrome C2-C3, radiculopathy, left upper extremity, osteoarthritis of both knees, degenerative joint disease of the left hip, and hallux valgus with pes planus of the left foot, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Prior to February 23, 2012, the Veteran's service-connected psuedofolliculitis barbae affected 10 percent of his total body area, 30 percent of his exposed area, and required treatment with topical corticosteroids. 

2.  Throughout the appeal, the Veteran's right foot condition manifested with symptoms that more closely approximated a severe, unilateral flatfoot condition.



CONCLUSIONS OF LAW

1.  Prior to February 23, 2012, the criteria for the assignment of a 30 percent rating for psuedofolliculitis barbae were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

2.  The criteria for a rating in excess of 30 percent for a right foot condition, including tendonitis of the extensor tendons and pes planus with bunions have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 5276, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in March 2007.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in a December 2012 supplemental statement of the case (SSOC).  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, private and VA treatment records have been obtained. 

Pursuant to the Board's remand instructions, the Veteran was afforded appropriate VA examinations pertaining to his service-connected skin and right foot conditions in May 2007 and February 2012.  The VA examination reports sufficiently describe the manifestations of the Veteran's disabilities and contain information and opinions required to properly evaluate the Veteran's service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating for Pseudofolliculitis Barbae prior to February 23, 2012 

Prior to February 23, 2012, the Veteran's pseudofolliculitis barbae was rated at 10 percent under 38 C.F.R. § 4.118, DC 7806.  

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated under either the criteria under DC 7806 or to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 

Under Diagnostic Code 7806, a 30 percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a 12-month period.  

A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2007).  

Additionally, Diagnostic Code 7806 directs that the skin disability may alternatively be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2007).  

The schedular criteria by which skin disabilities are rated were recently revised, effective October 23, 2008, so that it more clearly reflects VA policies concerning the rating of scars.  73 Fed. Reg. 54,708 -54,712 (September 23, 2008).  Because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not applicable to the instant claim, which was originally received in December 2006.

A QTC Examination was conducted in May 2007.  The Veteran complained of exudation, itching, shedding and crusting.  The symptoms were reported to occur constantly.  The Veteran received treatment in the form of topical medication.  The Veteran's skin condition was found on his neck, beard line, and scalp line.  There was exfoliation, crusting, hyperpigmentation and abnormal texture of less than six square inches.  There was no ulceration, tissue loss, induration, inflexibility, hypopigmentation or limitation of motion.  The examiner noted that the skin condition covered 30 percent of the Veteran's exposed area, and 10 percent of his whole body.  The skin condition was not associated with a systemic disease.  The examiner noted that there was no functional impairment due to the skin disability.  

In light of the examiner's finding that the Veteran's skin condition covered 30 percent of his exposed area, a 30 percent rating is warranted for the appeal period prior to February 23, 2012.  

The Board finds that a rating greater than 30 percent is not warranted for the Veteran's pseudofolliculitis barbae, for the period prior to February 23, 2012.

The evidence fails to show that the Veteran's service-connected pseudofolliculitis barbae affected more than 40 percent of the entire body or, more than 40 percent of the exposed areas.  The evidence also did not show constant or near-constant use of systemic therapy, such as corticosteroids or other immunosuppressive drugs during any 12-month period.  Although continuous topical medication, including topical corticosteroids, was used, the rating criteria require systemic (oral) therapy to warrant a higher rating.  As such, a rating higher than 30 percent is not warranted under DC 7806. 

The Board has considered whether other diagnostic codes are applicable which could potentially allow for a higher rating.  However, the evidence prior to February 23, 2012, shows that the Veteran's predominant disability was dermatitis, which is specifically contemplated in DC 7806.  The evidence prior to February 23 2012, does not suggest that the Veteran's pseudofolliculitis barbae manifested with any actual scars, therefore, the diagnostic codes pertaining to scars (i.e. DCs 7801-7805) are not applicable.  

In order to warrant a disability rating in excess of 30 percent, under DC 7800 for disfigurement of the face, head or neck, the Veteran would have needed to exhibit visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, four or five characteristics of disfigurement.  

Prior to February 23, 2012, there was no evidence of visible or palpable tissue loss, or gross distortion or asymmetry of any feature or paired features at any time during the appeal.  The evidence also fails to reflect the presence of four or more characteristics of disfigurement.  Therefore, a disability rating higher than 30 percent is not warranted under Diagnostic Code 7800.

The Board has considered the statements of the Veteran regarding the severity of the service-connected pseudofolliculitis barbae, but finds that the medical evidence during the appeal to be more probative than the Veteran's lay assertions as to severity provided for purposes of his compensation claim.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

The preponderance of the evidence demonstrates that the Veteran's pseudofolliculitis barbae does not warrant a rating in excess of 30 percent prior to February 23, 2012.  


Entitlement to an Increased Rating for a Right Foot Condition with Tendonitis of the Extensor Tendons and Pes Planus with Bunions

The Veteran's right foot condition is rated 30 percent disabling under Diagnostic Code 5276.  He seeks a higher rating.

Under DC 5276, a maximum 30 percent evaluation is assigned for pronounced unilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  

A 50 percent evaluation is assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  Id.

The Veteran was afforded a QTC examination in May 2007.  He reported that he has continued to have constant, oppressive pain in his arch over the past 30 years.  The pain was elicited by physical activity and does not occur at rest.  The Veteran noted that he has pain and stiffness while standing or walking.  The physical examination revealed signs of abnormal weight bearing, including tender callosities located at the medial first MTP joint.  His gait and posture were normal.  The Veteran was observed to wear a brace for ambulation because of pain in his foot.  There was tenderness along the right plantar surface.  The right Achilles tendon revealed good alignment.  There was a slight degree of valgus and slight malalignment of the forefoot/midfoot, which could not be corrected by manipulation.  Moderate hallux valgus of the right foot was present.  The examiner also noted the Veteran had limitations with standing and walking due to pain, and his symptoms and pain were not relieved by corrective footwear. 

The Veteran was afforded a QTC examination in February 2012.  The examiner determined that the Veteran's hallux valgus symptoms were severe.  The examiner also indicated that there was no functional impairment of such extremity that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  The examiner also stated that the X-rays did not reveal any fracture or severe arthritis in the right foot.  The examiner did note that with respect to functional impact, the longer the Veteran stands the worse it gets.

A rating in excess of 30 percent is not available under DC 5276 in this case.  To warrant a higher rating of 50 percent, the Veteran would have to be service-connected for a bilateral pes planus.  He is only service-connected for pes planus and hallux valgus affecting the right foot.  The Veteran's 30 percent rating is the maximum rating available for unilateral involvement.  There are no other diagnostic codes for the feet, including DC 5284 for other foot injuries that provide for a higher schedular rating.  The 30 percent evaluation currently is also the maximum evaluation available for severe foot injury.  

With actual loss of use of the foot, a 40 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5167.  "Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  In this case, the Veteran uses both lower extremities for balance and propulsion and the QTC examiner specifically noted that there was not functional impairment of such extremity that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  Therefore, an evaluation in excess of 30 percent is not warranted based on loss of use of the right foot.

The preponderance of the evidence is against a finding for an evaluation in excess of 30 percent on a schedular basis for any time during the appeal period.

Other Considerations

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the applicable rating criteria describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms.  Prior to February 23, 2013, the Veteran's pseudofolliculitis barbae manifested with exfoliation, crusting, hyperpigmentation and abnormal texture of less than six square inches.  The skin condition covered 30 percent of the Veteran's exposed area, and 10 percent of his whole body.  The rating criteria are specifically based on such symptoms.  The right foot disability is manifested by pain and stiffness on use and tenderness of the plantar surface.  The rating criteria specifically contemplate the Veteran's functional impairment and symptoms associated with the right foot disability.  In short, there is nothing exceptional or unusual about the Veteran's skin and right foot disability because the rating criteria reasonably describe his disability level and symptomatology.  The assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

A disability rating of 30 percent for psuedofolliculitis barbae prior to February 23, 2012 is granted.

A disability rating in excess of 30 percent for a right foot condition, including tendonitis of the extensor tendons and pes planus with bunion, is denied.


REMAND

The issue of entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae from February 23, 2012, requires further development.  The February 2012 VA examination is inadequate.  The examiner did not provide the percentage of the Veteran's exposed area in the examination report.  Therefore, another examination is needed to reassess the severity of this disability.  On remand, the claims file should also be updated to include any additional relevant medical records since August 2012.  

The Board further observes that a September 2013 rating decision denied service connection for carpal tunnel syndrome with cubital tunnel syndrome of the right upper extremity, cervical spondylosis with Klippel-Feil syndrome C2-C3, radiculopathy, left upper extremity, osteoarthritis of both knees, degenerative joint disease of the left hip, and hallux valgus with pes planus of the left foot.  

The Veterans Benefits Management System (VBMS) paperless claims processing system shows that the Veteran submitted a notice of disagreement with this decision in November 2013.  As the RO has not issued a statement of the case (SOC) with respect to any of the aforementioned issues, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC on the claims of entitlement to service connection for carpal tunnel syndrome with cubital tunnel syndrome of the right upper extremity, cervical spondylosis with Klippel-Feil syndrome C2-C3, radiculopathy, left upper extremity, osteoarthritis of both knees, degenerative joint disease of the left hip, and hallux valgus with pes planus of the left foot to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

2.  Contact the Veteran and ask him to identify any additional sources of VA and non-VA treatment for his pseudofolliculitis barbae.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to this disability.  Obtain relevant VA treatment records dating since August 2012 and associate these records with the claims file, either physically or electronically.  

3.  Return the claims files to the February 2012 VA examiner and for an addendum opinion regarding the percentage of the Veteran's exposed areas affected by the pseudofolliculitis barbae.  If that examiner is unavailable, the claim file must be sent to another examiner with appropriate expertise.  The claim file must be made available to the new examiner as well.  If re-examination is necessary, this should be accomplished and all findings reported in detail.  

4.  Readjudicate the claim for a higher rating for pseudofolliculitis barbae from February 23, 2012, to include consideration of whether the Veteran's disability is more appropriately rated under any other applicable diagnostic code, such as DC 7800.  If the claim remains denied, furnish the Veteran and his representative an SSOC and afford the appropriate time period to respond.  Then return the case to the Board for appellate review, unless otherwise indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


